Citation Nr: 0424087	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to vocational rehabilitation services.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied vocational rehabilitation services.

The veteran appealed this decision to the Board, and in an 
October 2002 decision the Board denied the veteran's claim 
vocational rehabilitation services.

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a May 2003 Joint Motion for 
Remand, the Secretary of Veterans Affairs (VA) and the 
veteran, through his representative, essentially agreed that 
the veteran had not received the notice required by 
38 U.S.C.A. § 5103(a) (West 2002), and moved that the Board's 
decision be vacated and the appeal remanded.  The Court 
granted the Joint Motion in June 2003, and vacated the 
October 2002 Board decision.  Thereafter, the case was 
returned to the Board for action consistent with the 
Secretary's motion and the Court's Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to advise a claimant of the evidence needed to 
substantiate claims, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).

The Court has held that the notice requirements are not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In view of the Joint Motion, the Board is required 
to remand this case so that the AMC or RO can provide the 
required notice.

The Board notes that the January 2002 decision that denied 
vocational rehabilitation services is not of record.  If 
possible, a copy of that decision should be located and 
associated with the veteran's claims folder.

Accordingly, this case is REMANDED for the following action:  

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
for vocational rehabilitation services in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). 

2.  The AMC or RO should attempt to 
locate a copy of the January 2002 
decision on appeal and associate it with 
the claims folder.

3.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



